Exhibit 10.1

SEPARATION AGREEMENT AND

RELEASE OF ALL CLAIMS

This Separation Agreement and Release of all Claims (“Release”) is made and
entered into by and between Hank Krey (“Employee”) and Huttig Building Products,
Inc., its affiliates, subsidiaries, related corporations, successors and assigns
(the “Company”) as of this 28th day of April, 2006 (the “Effective Date”). In
consideration of the following promises, the parties agree as follows:

1. Employee acknowledges that he will separate from employment with the Company
effective as of the earlier of (a) March 30, 2007 or (b) such date as Employee
commences full-time employment with another employer (such date being hereafter
referred to as the “Separation Date”). As of the Separation Date, Employee’s
employment relationship with the Company will end. In connection with Employee’s
separation, the Company and Employee have agreed to settle all matters relating
to Employee’s employment relationship with the Company and its termination.

2. Employee voluntarily terminates and irrevocably resigns from the Company
effective as of the Separation Date, which termination and resignation is hereby
accepted by the Company. Employee’s personnel file will reflect his resignation
as of the Separation Date. As of March 30, 2006, Employee shall automatically
and without taking any further actions be deemed to have resigned from all
officer and director positions then held by him with the Company and all of its
subsidiaries. Notwithstanding the foregoing, Employee will continue as an
employee of the Company until the Separation Date, although his active
employment will end on March 30, 2006. He will be on paid leave from March 30,
2006 through the Separation Date (the “Severance Period”). Employee shall
promptly notify the Company in writing if he becomes employed on a full-time
basis by another employer prior to March 30, 2007 which notification shall
include the amount of Employee’s new base salary with his new employer.

3. In consideration for the releases and covenants by Employee contained in this
Release, the Company shall, on the terms and conditions hereinafter set forth,
provide to Employee:

 

  (a) During the Severance Period, the Company shall pay Employee 100% of
Employee’s current base salary (his current base salary is $195,000.00 on an
annualized basis). If Employee becomes employed by another employer prior to
March 30, 2007, at a base salary less than Employee’s current base salary, then
the Company shall continue to pay to Employee severance payments equal to the
difference between Employee’s new base salary and Employee’s current base salary
until March 30, 2007. Such amounts will be paid in accordance with the Company’s
regular payroll practices, prorated for any partial payroll periods, and will be
subject to all withholding and deductions currently applicable to compensation
received by an employee as an employee of the Company.

 

  (b) On or promptly following the expiration of the 7-day revocation period set
for in paragraph 11 of this Release, the Company shall pay Employee the entire
balance (as of December 31, 2005 and after taking into account 2005 results) of
his EVA Bank account under the Company’s EVA Incentive Compensation Plan,
subject to all withholding and deductions currently applicable to compensation
received by an employee as an employee of the Company.



--------------------------------------------------------------------------------

  (c) On or promptly following the expiration of the 7-day revocation period set
forth in paragraph 11 of this Release, the Company shall pay Employee the value
of Employee’s accrued, but unused vacation pay for 2006, which is equal to two
and one-half days of pay based on Employee’s current base salary, subject to all
withholding and deductions currently applicable to compensation received by an
employee as an employee of the Company

 

  (d) During the Severance Period, Employee will not receive or accrue any paid
time off, such as vacation days or holidays.

 

  (e) During the Severance Period, Employee will have the right to continue to
participate in the Company’s benefit programs (as those programs may exist from
time to time), provided that Employee contributes the same amount for such
benefit coverages as other similarly situated employees (which contributions
will be withheld from the payments provided in paragraph (a) above), and
provided that the Company continues such coverage for active employees.
Notwithstanding the foregoing, during the Severance Period, Employee shall not
be entitled to any coverage under the Company’s short-term or long-term
disability plans or under any Company sponsored life insurance.

 

  (f) Employee shall have the right to continued use of the Company vehicle
(provided that Employee maintains compliance with HB-102 the Company Vehicle
Policy), laptop and cell phone currently assigned to Employee until the earlier
of (i) the Separation Date or (ii) the date Employee relocates from the St.
Louis, Missouri area, at which time Employee’s right to use such property shall
terminate and Employee shall be responsible for returning such property to the
Company.

 

  (g) Any stock options and restricted stock granted to Employee under the
Company’s equity incentive plans that are not vested as of March 30, 2006 shall
be forfeited. The stock options granted to Employee under such equity
compensation plans that are vested as of March 30, 2006 shall remain exercisable
for ninety (90) days following the Separation Date.

 

  (h) A statement that the Company’s records shall reflect Employee’s
resignation effective as of the Separation Date, although his active employment
will end on March 30, 2006.

 

  (i) A reference letter in the form attached hereto as Exhibit A and a
commitment that any Company officer or human resources employee responding to a
request from a potential employer for an employment reference regarding Employee
shall not provide an oral or written reference that is inconsistent with the
terms of the attached reference letter.

Employee acknowledges that the above payments and benefits are provided to
Employee in consideration and recognition of past services rendered and in
exchange for Employee’s promises and obligations herein. Employee further
acknowledges that such payments and benefit are made in lieu of any and all
payments or benefits that might otherwise be available to Employee arising out
of his employment with the Company (excluding Employee’s non-forfeitable
balance, if any, in the Huttig Deferred Compensation Plan and Employee’s
non-forfeitable rights to his accrued benefits, if any, under the Huttig 401(k)
plan).



--------------------------------------------------------------------------------

4. In consideration for the foregoing, Employee, Employee’s successors and
assigns, and anyone claiming by or through Employee (the “Employee Parties”)
hereby irrevocably and unconditionally release and forever discharge the
Company, its affiliates, subsidiaries, and related entities, and their
respective owners, directors, officers, employees, agents, successors and
assigns (collectively the “Company Parties”) from and against any and all manner
of actions, liability, causes of action, claims, demands, contracts, attorney’s
fees, back pay, claims for personal injury, discrimination, and/or mental
anguish, claims for vacation pay, sick pay, or any other employee benefits,
which any of the Employee Parties now may have or hold or at any time heretofore
had or held, arising out of, existing by reason of, resulting from, or based
upon: Employee’s employment with Company, or the separation therefrom, and any
employment practice, custom or policy of any of the Company Parties.

5. In consideration for the foregoing, the Company, its subsidiaries, their
respective successors and assigns, and anyone claiming by or through the Company
or any of its subsidiaries (collectively, the “Releasing Company Parties”)
hereby irrevocably and unconditionally release and forever discharge Employee
and his successors and assigns (collectively, the “Released Employee Parties”),
from and against any and all manner of actions, liability, causes of action,
claims, demands, contracts and attorney’s fees, which any of the Releasing
Company Parties now may have or hold or at any time heretofore had or held,
arising out of, existing by reason of, resulting from, or based upon: Employee’s
employment with Company, the performance of Employee’s duties or the failure of
Employee to properly perform such duties, including, without limitation claims
by any of the Releasing Company Parties against the Released Employee Parties
for indemnification or contribution for liability imposed by third party claims
against the Releasing Company Parties.

6. Employee shall be entitled to the payment and other consideration described
above only if Employee signs this Release and delivers it to the Company within
twenty-one (21) days of receipt of this Release and does not revoke this Release
within the revocation period described in paragraph 11 of this Release. Provided
Employee signs and delivers this Release and does not thereafter revoke, the
payment referred to in paragraph 1(a) above shall begin within ten (10) days
after the Company receives this signed Release. By signing this Release and
delivering it to the Company on or before April 28, 2006, the parties
acknowledge that Employee has timely signed and delivered this Release to the
Company.

7. Employee acknowledges and agrees that the claims released and discharged
hereby include, but are not limited to, claims that have been or could be
asserted under: (a) the Missouri Human Rights Act; (b) rights pursuant to
Missouri Revised Statutes §287.780 and §290.140; (c) Title VII of the Civil
Rights Act of 1964, as amended; (d) the National Labor Relations Act, as
amended; (e) the Fair Labor Standards Act, (f) the Employee Retirement Income
Security Act of 1974, as amended; (g) Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; (h) the Civil Rights Act of 1866; (i) the
Civil Rights Act of 1871; (j) the Civil Rights Act of 1991; (k) the Americans
with Disabilities Act of 1990; (l) the Rehabilitation Act of 1973; (m) the False
Claims Act; (n) the Family and Medical Leave Act of 1993; (o) the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, or any replacement acts; (p) the
Immigration Reform Control Act, as amended; (q) the Occupational Safety and
Health Act, as amended; (r) the Workers’ Adjustment and Retraining Notification
Act, as



--------------------------------------------------------------------------------

amended; (s) the Older Worker Benefit Protection Act; (t) the Age Discrimination
in Employment Act (u) the Sarbanes-Oxley Act of 2002; (v) any other federal,
state, municipal, or local law, constitution, statute, regulation, ordinance,
executive order, decision or common law claim concerning employment, wages,
hours of work, labor relations, employment relations, fair employment practices,
fair credit reporting, human rights, civil rights, service letters, occupational
safety and health, discrimination in employment, or termination of employment
including, without limitation, any claim for wrongful termination, retaliation,
or any other aspect of employment brought under Missouri statutory or common
law; any one or more of causes of action, complaints, charges, or rights
enforceable in any forum, whether a court or an administrative agency; (w) any
claim for vacation, sick or personal leave pay or payment pursuant to any
practice, policy, handbook or manual of the Company (x) any and all claims for
personal injury, emotional distress, libel, slander, defamation, and other
physical, economic, or emotional injury; (y) any public policy, contract
(express, written or implied) except for this Release, tort, or common law; and
(z) any allegation for any one or more of the Employee’s indebtedness, claims,
damages, causes of action, suits for legal or equitable relief, costs,
attorneys’ fees, or liabilities of every nature and description and either
direct or consequential. Employee does not hereby waive any rights or claims
that may arise after the date Employee signs this Release. In addition, Employee
does not release any claims for medical treatment for worker’s compensation
claims for injuries arising prior to execution of this Release or for any claim
to enforce the terms of this Release.

8. Employee agrees not to disparage the management, employees, business or
products of the Company or any of the Company Parties in any manner. The Company
parties agree not to disparage the Employee Parties or Employee’s family in any
manner.

9. Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company and its customers and suppliers, which shall have been obtained by
Employee during Employee’s employment with the Company and which shall not be or
become public knowledge (other than by acts by Employee or Employee’s
representatives in violation of this Agreement). Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. Following the expiration of the Severance Period, Employee
shall continue to be obligated under this paragraph not to use or to disclose
secret or confidential information of the Company so long as it shall remain
proprietary or protectable as confidential or trade secret information.

10. Employee agrees that, during the Severance Period, he will, without further
compensation, be available to assist the Company as reasonably requested by the
Company at mutually agreeable time(s) in the metropolitan St. Louis area
regarding activities pertaining to his prior responsibilities with the Company,
not exceeding twenty-four (24) hours per calendar month, and do such other
things as are reasonably requested by the Company to provide for an orderly
transition of his employment responsibilities. In addition, during the Severance
Period, Employee agrees to assist the Company, and if necessary to testify
through a deposition or at trial, with respect to matters related to periods
during which he was employed by the Company. The Company agrees that any
services under this paragraph 10 will be requested in a manner that will not
unreasonably interfere with Employee’s then current employment. Any services
provided by Employee in excess of twenty-four (24) hours per calendar month
shall be compensated at the rate of $100.00 per hour, less required
withholdings.



--------------------------------------------------------------------------------

11. Employee acknowledges that Employee has been advised to seek an attorney for
advice regarding the effect of this Release prior to signing it. Employee also
acknowledges that Employee was offered and was advised that Employee could take
up to twenty-one (21) days to study this Release before signing it. Employee
understands that Employee has the right to revoke this Release for seven
(7) days after signing by providing written notification to Darlene Schroeder,
Vice President—Human Resources at 555 Maryville University Drive, Suite 200, St.
Louis, Missouri, 63141. In the event that Employee revokes this Release during
such 7-day period, this Release shall be null and void in its entirety and all
of the Company’s obligations hereunder shall cease immediately.

12. Employee agrees that his request for a service letter under Missouri Revised
Statute Section 290-140 is hereby withdrawn.

13. Employee acknowledges that Employee has read the entire contents of this
Release, understands all of its terms, and has executed it voluntarily with full
knowledge of its significance. Employee represents and warrants that no other
consideration has been promised to Employee for executing this Release other
than as described in paragraph 1 above, and that no attorney or counsel is
entitled to any fees as a result of this Release.

 

HANK KREY     HUTTIG BUILDING PRODUCTS, INC.

/s/ HANK KREY

    By:  

/s/ Darlene K. Schroeder

Signature     Its:   Vice President, Human Resources Date: April 28, 2006    
Date:   April 28, 2006